DETAILED ACTION
The communication dated 2/10/2022 has been entered and fully considered.
Claims 1-17 have been cancelled. Claim 32 is new. Claims 18-32 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Gallagher on 6/3/2022.
The application has been amended as follows: 
Claim 18. (Currently Amended)  A method for producing a tube by injection molding a thermoplastic molding compound while using an injection molding device having an article cavity which defines an external contour of the tube, having an injection device which is configured for driving a projectile through the article cavity that is filled with the thermoplastic molding compound while displacing a liquid core of the molding compound, wherein the method comprises
	introducing the projectile into a first opening of the article cavity;
	closing a second opening of the article cavity, disposed so as to be remote from the first opening, by way of a mold core which together with the article cavity forms a molding cavity and which has a secondary cavity that is fillable with the molding compound, wherein the molding cavity is formed partially in an area between the article cavity and the mold core;
	at least partially filling the article cavity and the molding cavity with the thermoplastic molding compound;
	driving the projectile from the first opening through the article cavity to the second opening while partially displacing the molding compound into the secondary cavity, wherein the projectile is driven toward or into the mold core, and a thin place or a predetermined breaking line is generated between the molding compound that forms the tube and the molding compound that is displaced into the secondary cavity; and
	pulling the mold core together with the filled secondary cavity, wherein, by the pulling of the mold core, the displaced molding compound is separated from the molding compound that forms the tube

REASONS FOR ALLOWANCE
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is to be considered: Hiroki et al. (U.S. 5,948,343), hereinafter HIROKI.
HIROKI teaches a hollow shaped molding process and injecting a molten resin into a main cavity [Col. 2, lines 50-51], and the main cavity has a shape corresponding to the external form of a main molded article (9), which is a curved pipe [Figs. 1-2; Col. 3, lines 13-15]. HIROKI teaches a hollow shaped molding device in which a main cavity (1) has at its one end a floating core (2) and an injection port (3) for injecting a compressed fluid for moving the floating core to the other end of the main cavity and a sub-cavity (6) to accommodate the floating core and the resin discharged when the floating core is moved into the sub-cavity [Col. 2, lines 62-67 – Col. 3, lines 1-10. HIROKI teaches a movable shaft (7) is inserted through substantially the center of the sub-cavity (6) and the movable shaft is moved forward and forced against the peripheral wall of the communication port (5) [Col. 3, lines 65-67 – Col. 4, lines 1-3; Col. 4, lines 16-17]. HIROKI teaches a thin constricted part (11) which is formed by the constricted communication port (5) is between the main molded articled (9) and the secondary molded article (10), and the main molded part and the secondary molded article can be separated at this constricted part to attain a desired pipe [Col. 5, lines 34-40; Fig. 6].
HIROKI fails to teach, suggest or disclose: pulling the mold core together with the filled secondary cavity, wherein, by the pulling of the mold core, the displaced molding compound is separated from the molding compound that forms the tube. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably motivated to modify HIROKI, by pulling the mold core together with the filled secondary cavity, wherein, by the pulling of the mold core, the displaced molding compound is separated from the molding compound that forms the tube, and the applicant has done so for the benefit of release the second opening of the article cavity and demolding the mold core and exert a tensile force on the thin place or predetermined breaking line that is generated between the mold core and the molding compound that forms the tube, as suggested in the instant specification [pg. 7, lines 30-35; pg. 8, lines 15-20 in Substitute Specification Clean Copy of 6/15/2018].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                                                                
                                                                                                                                                  /JACOB T MINSKEY/Primary Examiner, Art Unit 1748